Citation Nr: 1701501	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-08 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for ulcers.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of right shoulder surgery.

3.  Entitlement to service connection for a heart attack as secondary to right shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to February 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The decision below addresses the ulcers claim.  The remaining two issues are addressed in the remand following the decision.


FINDINGS OF FACT

1.  In a rating decision of November 1976, the RO denied the claim of service connection for a chronic ulcer condition.

2.  The evidence received since November 1976 does not, when considered with the previous evidence of record, relate to unestablished facts necessary to substantiate the claim, or otherwise raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1976 rating decision, which denied service connection for a chronic ulcer condition, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  The criteria to reopen the claim of service connection for a chronic ulcer condition have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 3 Vet. App. 510, 512-13 (1992).

In a rating decision of November 1976, the RO denied the claim of service connection for a chronic ulcer condition on the basis that a chronic ulcer condition was not shown by the evidence of record.  The RO indicated a June 1976 medical record showed the Veteran to have infectious hepatitis.  Further, an upper GI series performed in September 1976 showed no evidence of ulcers or an ulcer deformity and no obstruction, but it did show an esophageal hiatus hernia.

The evidence of record at the time of the November 1976 rating decision included the Veteran's service treatment records and post-service VA hospital records.

Essentially, no new evidence has been submitted for this claim.  Procedural documents addressing the ulcers claim include the Veteran's June 2009 claim to reopen and the December 2016 appellate brief.  In the claim, the Veteran mentioned ulcers and the date 1976.  In the brief, the representative indicated the Veteran is entitled to an examination to support his claim for service connection for a stomach condition, to include ulcers.  He noted a VA Medical Certificate and History dated September 21, 1976 documents increased burning in the epigastric region and that the Veteran had ulcers in service.  Further, the examiner noted tenderness in the epigastric area, recurrent ulcer, and went on to request an upper GI series.  The representative noted the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed ulcer condition.

The Board notes that the evidence referenced in the December 2016 appellate brief was already considered by the RO in the November 1976 rating decision.  It was adequately acknowledged, discussed and considered by the RO in the November 1976 decision; thus, it is not new and material.  Specifically, the RO discussed the service treatment records from January 1976, as well as the post-service medical records from June 1976 and September 1976.  No additional material evidence has been received subsequent to the November 1976 rating decision, including the evidence referenced in the December 2016 appellate brief.  No additional evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, no additional evidence received supports that the Veteran currently suffers from an ulcer condition or that he suffered an ulcer condition during service.

Additionally, the Board notes VA treatment records are of record from December 2004 to January 2013 and none of these records make reference to an ulcer condition.  The Board notes a December 2011 VA medical opinion indicated the Veteran suffers from significant, chronic debilitating medical conditions, which prevent him from employment.  However, this report makes no reference to an ulcer condition.

Therefore, the Board finds that even given the low threshold set forth in Shade, that any new evidence submitted is not "material" to the ulcer claim.  It does not raise a reasonable possibility of substantiating the Veteran's claim, including establishing the presence of a chronic ulcer condition.  38 C.F.R. § 3.156(a).  Furthermore, the duty to assist is not triggered; thus, a remand for a VA examination and medical opinion is not necessary.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  As the additional evidence submitted is not new and material, reopening the Veteran's claim of service connection for a chronic ulcer condition is not warranted.


ORDER

New and material evidence has not been presented, and the claim to reopen service connection for a chronic ulcer condition is denied.


REMAND

The two issues remaining on appeal are entitlement to compensation for residuals of right shoulder surgery pursuant to 38 U.S.C.A. § 1151 and service connection for a heart attack.

The Veteran essentially contends that he is entitled to compensation under section 1151 for an increase in the disability to his right shoulder, following a procedure on January 7, 2008.  The Veteran indicates VA caused an additional disability to his right shoulder in the negligent removal of sutures, following such procedure.  In a January 2010 statement, the Veteran indicated that following his January 7, 2008 right shoulder surgery at the Spokane, Washington VA Medical Center (VAMC), he was initially recovering fine.  However, on January 23, 2008, he went to the VAMC to have the sutures removed and the physician's assistant tried to remove them by "pulling on them eight or so times in each direction."  He noted experiencing severe pain.  He stated the doctor then tried to remove the sutures by pulling them up and cutting them off unsuccessfully, leaving them partly in the shoulder.

The Veteran indicated during his next appointment he was in two to three times more pain than before the surgery.  Thereafter, the Veteran was informed the pain and tightness would last six months to a year until his body absorbed the sutures and he reported feeling excruciating pain in the months to follow.  He stated that he was informed in November 2009 that there was a huge mass in his right shoulder, the supraspinatus tendon was severed and that the January 2008 surgery was a failed surgery.

The Veteran reported that an additional surgery was performed on September 30, 2009 and that the doctors who performed the surgery found sutures from the first surgery had penetrated tendon, muscle, and nerves.  He stated the doctors found the supraspinatus tendon was totally severed and not repairable, removed the old sutures, and performed a procedure to straighten out and lay back down the muscles and nerves.  He noted he cannot lift more than one to two pounds and has been told that he could no longer work in the construction field.

A review of the VA treatment records supports much of what the Veteran reported.  A September 2006 record shows the Veteran had a tear of the supraspinatus of the right shoulder and was being evaluated for surgery at that time.  As noted, he underwent the procedure on January 7, 2008.  Subsequent to the procedure, a January 8, 2008 record indicated the Veteran was experiencing pain at an unacceptably high level.  A January 15, 2008 record noted the Veteran's wound was dry and healing, his stitches were in place and a satisfactory post-operative course had occurred.  A January 23, 2008 record indicated only that the Veteran was doing well and his pain was improving.  However, a February 8, 2008 record stated the Veteran was having problems with the area of the shoulder where the stitches were removed, including experiencing burning, throbbing and spasms.  He noted the area where the stitches were removed was "seeping a yellowish fluid, (the) wound does not seem to want to heal."

Additionally, a February 19, 2008 record indicated the Veteran contacted VA and stated that while having his stitches removed, the doctor "yanked and yanked on the stitches and they couldn't get them out."  He further reported that he had been in a lot of pain on the verge of tears.  An October 6, 2008 record indicated he had not had a satisfactory recovery from the procedure.  An October 24, 2008 record noted the Veteran's pain was worse in the right shoulder after the surgery, especially after the sutures were removed with some difficulty.  Further, a November 24, 2008 record indicated "He has had surgery done recently and obviously it had failed."

After review of the evidence, the Board notes that no VA examination has been afforded to the Veteran for the right shoulder claim and thus, a VA examination and opinion is required.  An examination is needed to address the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of the January 7, 2008 right shoulder surgery, including subsequent suture removal related to such.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Although VA treatment records reference the informed consent in connection with the surgery, the actual informed consent documents are not of record and indicate they are available in Vista imaging.  These should be obtained on remand.

With regard to the heart attack claim, the Veteran's sole theory of entitlement is on a secondary basis.  He contends that his February 2009 heart attack was caused by the pain from the right shoulder suture removal.  In the January 2010 statement, the Veteran indicated that in February 2009 he suffered a massive heart attack.  This is confirmed by the medical evidence of record as the Veteran had five stents inserted in February 2009.  He contends the heart attack was caused by the stress of over a year of severe pain, physically and mentally, due to the right shoulder suture removal.

Thus, the Veteran's secondary service connection claim for a heart attack is inextricably intertwined with the claim for entitlement to compensation pursuant to § 1151, which is being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricable intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Accordingly, the Board must defer deciding the Veteran's heart attack claim, pending the outcome of the right shoulder disability claim.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file the consent form(s) signed by the Veteran for the January 2008 surgeries.

2.  Schedule the Veteran to be examined by an appropriate clinician in connection with the section 1151 claim.  The examiner should review the claims file and conduct any appropriate testing and examination of the right shoulder.  The examiner is then asked to address the following:

First, identify any additional disability caused by the Veteran's January 2008 right shoulder surgery and subsequent suture removal.  The Veteran's shoulder condition should be discussed before and after the January 7, 2008 surgery, as well as before and after the January 23, 2008 suture removal, to determine whether there is a causal link between any additional disability, the procedure and/or the suture removal.

Second, provide an opinion as to whether any additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment.  Specifically, the January 23, 2008 suture removal should be discussed by the examiner.

Third, provide an opinion as to whether any identified additional disability was an event not reasonably foreseeable.  That is, was the event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment or lack of treatment provided.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

3.  For the heart attack claim, undertake any additional development warranted as a result of the development in paragraph 1.

4.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


